NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                       No. 17-1232
                                      _____________

                              LISA MUMMA MORGAN,
                   Surviving Co-Executris and C-Trustee under the last
                          Will of Robert M. Mumma, deceased

                                             v.

                                ROBERT M. MUMMA, II,

                                                       Appellant
                                     ______________

                      Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                  (Middle District Pa. Civil Action No. 1-15-cv-00088)
                      District Judge: Hon. Christopher C. Conner
                                    ______________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 September 28, 2017
                                  ______________

        Before: SMITH, Chief Judge, McKEE, and RESTREPO, Circuit Judges.

                             (Opinion filed: October 4, 2017)

                               _______________________

                                       OPINION*
                                ______________________
McKEE, Circuit Judge.


*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Robert Mumma, II appeals the District Court’s denial of his motion to reinstate his

complaint. We review the denial of a Rule 60(b) motion for abuse of discretion.1 For the

reasons below, we will affirm the judgment of the District Court.2

                                             I.

       A motion under Rule 60(b) “must be made within a reasonable time—and for

[reasons including mistake, inadvertence, surprise, or excusable neglect] . . . no more

than a year after the entry of the judgment or order or the date of the proceeding.”3 The

time limitation set forth in Rule 60 begins to run when the District Court makes the ruling

that the Rule 60 motion intends to challenge.4 If a party appeals the District Court’s

underlying decision, the movant should make the Rule 60 motion “while [that] appeal is

still pending.”5

       Mumma was therefore required to file his Rule 60(b) motion within a year of the

entry of the judgment. Here, the District Court remanded this action on May 4, 2015.

Mumma did not file his 60(b) motion until December 27, 2016, well over a year from the




1
  Lorenzo v. Griffith, 12 F.3d 23, 26 (3d Cir. 1993).
2
  The District Court exercised jurisdiction pursuant to 28 U.S.C. § 1331. We have
jurisdiction under 28 U.S.C. § 1291.
3
  Fed. R. Civ. P. 60(c)(1).
4
  Hancock Industries v. Schaeffer, 811 F.2d 225, 239 (3d Cir. 1987).
5
  Id. (citation omitted) (“When an appellant in a civil case wishes to make a [Rule 60(b)]
motion . . . while his appeal is pending, the proper procedure is for him to file his motion
in the District Court. If that court indicates that it will grant the motion, the appellant
should then make a motion in this court for a remand of the case in order that the District
Court may grant the motion.”).

                                             2
court’s order. Accordingly, the motion was untimely, and we will affirm the District

Court’s denial of the motion.6

                                            IV.

       For the aforementioned reasons, we will affirm the judgment of the District Court.




6
  Although he raises the issue of his motion for recusal of Judge Conner in his Brief,
Mumma failed to include this issue in his notice of appeal. See App. 1. Accordingly, we
do not need to address this matter. Nonetheless, we note that it is clear that the District
Court did not abuse its discretion in denying Mumma’s motion for recusal. See Azubuko
v. Royal, 443 F.3d 302, 303 (3d Cir. 2006) (“We review a District Court’s denial of a
motion for recusal for abuse of discretion.”). Mumma made his motion for recusal on
January 26, 2016, more than eight months after Judge Conner remanded the case. Judge
Conner was not presiding over the case when Mumma made the recusal motion.
Accordingly, the District Court correctly held that his motion was moot.
                                             3